ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Application and Preliminary Amendment filed on 01/14/2021.  
In the current amendment, the claims 1-21 have been cancelled. The claims 21-40 have been added. Claims 21-40 are pending in the case.  Claims 21 and 38 are independent claims.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/15/2021, 3/16/2021 and 7/15/2021 were filed before the mailing of a first Office action on a merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	An Electronic Terminal Disclaimer was filed on 07/15/2021 and approved on 07/15/2021, therefore, the previous rejection is withdrawn.
Terminal Disclaimer
6.	The Electronic Terminal Disclaimer filed on 07/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of a patent (10901687) has been reviewed and is accepted.  The Electronic Terminal Disclaimer have been recorded.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, John Wray Carpenter (Reg. # 57830) starting from 07/8/2021.

The application has been amended as follows: 
22. (Currently Amended) The method of claim 21, further comprising determining an initial presentation location for each one of the retrieved plurality of member avatars, wherein the initial presentation location of each of the member avatars in the presented virtual reality world includes an initial perception distance determined based on the degree of affinity between the user and the respective community member, wherein the initial perception distance defines a depth that the viewing user perceives the initial presentation location of the member avatar in the presented virtual reality world; wherein each of the plurality of member avatars are initially presented in the virtual reality world at their respective initial presentation location; wherein the initial presentation location further comprises: a polar angle, wherein the polar angle is an angle that is measured from the user's initial direction of view when the user initially enters into the presented virtual reality world; and wherein the polar angle is determined based on the determined degree of affinity between the user and the respective community member.  

Allowable Subject Matter
8.	Claims 21-40 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21 and 38 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Muth (US PGPUB 2007/0271331) (hereinafter Muth) teaches a user specification for a comment of a media content (see [0026]-[0032] and Figs. 2-4, for displaying media [user has an interest in] with an integral ability to accept and display user commentary about the media. The media can be a photo, a video segment, an audio recording or any other type of media that participants can comment upon. When a participant comments on the media, an avatar representing the participant is automatically generate within an avatar channel space reserved for the conversation participants; see Fig. 2 for making comments including voice/audio comment; see Fig. 3 for presenting comment; each user is identified as an avatar in Fig. 4; see [0009]-[0014] media metadata for the selected media and a commenting user is represented as an avatar; the metadata for the user is made accessible via user interface; a system that automatically adds meta-data to the comment file such as commenter's name and unique identification number, date and time, associated media).
The reference He et al. (US PGPUB 2012/0158753) (hereinafter He) teaches determining a degree of affinity between users (see [0037] the comment hosting process can assign a weighting score of 0.8 to comments made by users with the same affiliation as the first user or close affinity to the first user; a degree of affinity between the user and each community member is determined; and selected to adjust the order of comment list).
The reference Gupta et al. (US PGPUB 2005/0081159) (hereinafter Gupta) teaches that comments include audio and other types of comments (see [0007], annotation is data (e.g., audio, text, video, etc.); see Figs. 8-11 and [0102]-[0106] for user interface for adding new annotations including text and audio comments; see [0011] one or more different annotation sets; see Fig. 4 and [0051]-[0065], showing the annotation entry including set identifier(s) which is shown in [0062] Set identifier(s) field 198 stores data that identifies one or more sets to which annotation entry 180 belongs. By way of example, media content corresponding to a lecture may include the following sets: "instructor's comments", "assistant's comments”, “audio comments”, “text comments”, "student questions", and each student's personal comments).
The reference Kawakami et al. (US PGPUB 2013/0013089) (hereinafter Kawakami) teaches “animation display of the avatar with comment (see [0155]-[0157], [0169], [0171]-[0172] and Fig. 16, animation display of the avatar with comment).
The reference Liu (US PGPUB 2010/0115426) (hereinafter Liu) teaches an initial perception distance, wherein the initial perception distance defines the depth that the viewing user perceives the location of the member avatar in the presented virtual reality world (see Figs. 6-8 and [0076]-[0082], showing displaying avatars in different relationships/affinity with different sizes as “depth perception”; e.g., in Fig. 8, members having a higher level of interaction with the current user may have their avatar displayed closer with respect to a z-axis of display 800, than other avatars. As shown, avatar 802 represents a member having a higher level of interaction with the current user than members represented by avatars 802-805. Similarly, avatar 805 might represent a member having a lesser amount of relative interaction with the current user as compared to members represented by avatars 802-804).
The reference Liu et al. (US PGPUB 2013/0050258) (hereinafter Liu258) teaches using HMD to view objects and content (see Figs. 1-2 and [0002]-[0003], [0051]-[0061], HMD; see Figs. 8-9C and [0107]-[0118], tracking user eye gaze direction and head orientation; e.g., in Fig. 9B, step 918, determine gaze direction and depth focus based on position of eye); see Figs. 10-14 and [0119]-[0134] and Figs. 16A-16G and [0138]-[0144], display matched object; e.g., Fig. 14-15B and [0133]-[0137], showing objects inside the field of view; in [0142], and Fig. 16E, showing a set of objects within the view and other objects not within the view are not displayed).
Muth as modified by He, Gupta, Kawakami and Liu or Liu258 fails to clearly teach or fairly suggest the combination of all limitations, specific, ally, the combination doesn’t teach amended new limitations as recited in the independent claims 21 and 38 as shown below.
wherein each one of the second plurality of member content reviews comprises at least an audible commentary made by a community member describing the identified media content event, and 
selecting a third plurality of community member content reviews from the second plurality of community member content reviews based on a degree of affinity between the user and each community member associated with each of the identified second plurality of community member content reviews; 
creating a modified audible commentary for each of the third plurality of member content reviews by: analyzing spoken words in the audible commentary to generate a text corresponding to the spoken words; comparing the text with one or more key words to identify one or more non-relevant text portions that are not relevant to the media content event; and removing portions of the audible commentary corresponding to the non-relevant text portions; 
retrieving a plurality of member avatars, …, wherein each one of the retrieved plurality of member avatars comprises: 
the modified audible commentary made by the associated community member that describes the user specified media content event; and 
graphical information that is configured to graphically render an animation of a member avatar, wherein the animation of the member avatar is synchronized with the modified audible commentary; 
graphically presenting the plurality of member avatars in the virtual reality world on a display of the virtual world presentation system, wherein each of the plurality of member avatars will audibly present the modified audible commentary made by the community member in response to a user selection of that member avatar.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179